PER curiam :
En 14 de febrero de 1973 expedimos una orden para mostrar causa sin que el interventor Miguel A. Chaar Dávila ni el tribunal recurrido hayan comparecido a exponer la razón por la cual no deba dejarse .sin efecto la resolución dictada por el Tribunal Superior, Sala de San Juan, en 22 de enero de 1973 en el recurso de epígrafe. El tribunal de instancia declaró sin lugar una demanda en-mendada radicada sin permiso del tribunal por entender que habiendo la parte demandada radicado antes una moción de desestimación, y constituyendo ésta una alegación responsiva, era necesario solicitar permiso del tribunal. Examinada la Regla 13.1 de las de Procedimiento Civil y lo resuelto en United States v. Newbury Mfg. Co., 123 F.2d 453, (1st Cir. 1941), una moción para desestimar no constituye la alegación responsiva a que se refiere dicha Regla.
En vista de lo anterior se dejará sin efecto la resolución dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan, en 22 de enero de 1973.